SECONDARY BATTERY AND APPARATUS INCLUDING THE SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1, 3 and 5-19 are pending, wherein claim 1 is amended.  Claims 1-3 and 5-19 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180287145 A1, hereafter Lee) in view of Sato (JP 2012033375 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Sato) and Sotowa et al. (US 20190305293 A1, hereafter Sotowa).
Regarding claim 1, Lee teaches a secondary battery (Abstract), comprising
a negative electrode plate (110, 210 and 220), wherein the negative electrode plate comprises a negative current collector (100, Fig. 1) and negative film layers (210 and 220), and wherein the negative film layers comprise a first negative film layer (210) and a second negative film layer (220), the first negative film layer is disposed on at least one surface of the negative current collector (See Fig. 1 and [0019]) and comprises a first negative active material ([0020]), and the second negative film layer is disposed on the first negative film layer (See Fig. 1 and [0019]) and comprises a second negative active material ([0020]); and
the first negative active material comprises natural graphite ([0021]), and the second negative active material comprises artificial graphite ([0021]).
Lee appears to be silent to the powder orientation index (OI) value COI1 of the first negative active material comprising natural graphite, as instantly claimed. In the same field of endeavor, however, Sato discloses a negative active material comprising natural graphite has an orientation index of from 0.10 to 0.18 (See at least [0010], [0052]), and when used in a secondary battery, “has a small irreversible capacity observed in the initial cycle and can cope with rapid charging and discharging”, and “it is possible to construct a negative electrode material that operates even when a high-density electrode plate sheet is produced” (See at least [0007]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a first negative active material having an orientation index of from 0.10 to 0.18, as taught by Sato, in order to achieve the benefits stated above. The combination of the prior arts would have yielded nothing more than predictable results to one of ordinary skill in the art. The range of orientation index being from 0.10 to 0.18 is based on the definition ([0052]) of orientation index as the ratio of peak area of (110) diffraction to that of (004) diffraction in an X-ray diffraction pattern, corresponding to a range of from about 5.6 to 10 (i.e., 1/0.18 to 1/0.10) based on the definition of orientation index as recited in claim 1. Further, the higher limit of the claimed range of 4.3 to 5.5 is close to the lower limit of the range of from about 5.6 to 10. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05 (I).
Lee fails to teach the second negative active material has a powder orientation index value COI2 of from 2.2 to 4.2, as instantly claimed. In the same field of endeavor, however, Sotowa discloses that when an artificial graphite (relatively hard graphite, [0033]) used as a negative electrode active material of a secondary battery has an orientation index in a range of 0.2 to 0.8, the battery capacity can be ensured and the battery internal resistance can be prevented from increasing ([0033]-[0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used the negative electrode active material comprising an artificial graphite having an orientation index in a range of 0.2 to 0.8, as taught by Sotowa, as an alternative to the second negative active material of Lee in view of Sato, in order to prevent the battery capacity from reducing and to prevent the battery internal resistance from increasing ([0033]-[0035]). The combination of the prior arts would have yielded nothing more than predictable results to one of ordinary skill in the art. The range of orientation index being from 0.2 to 0.8 is based on the definition ([0033]) of orientation index as the ratio of peak area of (110) diffraction to that of (004) diffraction in an X-ray diffraction pattern, corresponding to a range of from about 1.25 to 5 (i.e., 1/8 to 1/0.2) based on the definition of orientation index as recited in claim 1. Further, the range of from about 1.25 to 5 overlaps the instantly claimed range of from 2.2 to 4.2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Lee as modified further teaches the first negative active material and the second negative active material satisfy an orientation index ratio COI1/COI2 of from 1.12 to 8 (i.e., 5.6/5 to 10/1.25), overlapping the instantly claimed range of 1.1 to 2.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the second negative active material has an orientation index in the range of from 1.25 to 5 (see the rejection of claim 1), overlapping the instantly claimed range of 2.5 to 3.6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a mass percentage of the natural graphite in the first negative active material is 95.6% ([0048], Lee), anticipating “≥60%” as instantly claimed.
Regarding claim 7, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a tap density of 0.55-1.05 g/cm3 ([0030], Sato), overlapping the instantly claimed 0.8-1.3 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a specific surface area of 1-10 m2/g ([0052], Sotowa), overlapping the instantly claimed 0.6-2.2 m2/g. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein a mass ratio of the first negative film layer to the second negative film layer may be in the range of 10% to 90% ([0029], Lee), overlapping the instantly claimed 1:3 to 9:5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the first negative active material may further comprise artificial graphite (Lee, [0020]: “one or more selected from …”).
Regarding claim 12, Lee in view of Sato and Sotowa teaches an apparatus, comprising the secondary battery according to claim 1 (Lee, Abstract: “secondary battery including the same”).
Regarding claim 13, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein the first negative active material and the second negative active material has an orientation index ratio in the range of 1.12 to 8 (i.e., 5.6/5 to 10/1.25), overlapping the instantly claimed range of 1.3 to 1.6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 6, wherein a mass percentage of the natural graphite in the first negative active material is 95.6% ([0048], Lee), anticipating “80%-100%” as instantly claimed.
Regarding claim 15, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 6, wherein a mass percentage of the artificial graphite in the second negative active material is 95.6% ([0050], Lee), anticipating “90%-100%” as instantly claimed.
Regarding claim 16, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a tap density of 0.55-1.05 g/cm3 ([0030], Sato), overlapping the instantly claimed 0.9-1.2 g/cm3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 17, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, and further teaches a specific surface area of 1-10 m2/g ([0052], Sotowa), overlapping the instantly claimed 0.7-1.3 m2/g. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 19, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, wherein a mass ratio of the first negative film layer to the second negative film layer may be in the range of 10% to 90% ([0029], Lee), overlapping the instantly claimed 1:2 to 3:2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato and Sotowa, as applied to claim 1 above, and further in view of Lim (US 20180151867 A1, hereafter Lim).
Regarding claim 5, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, but is silent to the artificial graphite being of a flake shape as instantly claimed. However, Lim discloses an artificial graphite having a flake shape is employed in a negative electrode of a secondary battery ([0072]). It would have ordinary skill in the art to have used artificial graphite having a flake shape in the negative active material of Lee as modified, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  See MPEP § 2144.07.
In addition, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sato and Sotowa, as applied to claim 1 above, and further in view of Kim (US 20170170465 A1, hereafter Kim).
Regarding claims 9 and 18, Lee in view of Sato and Sotowa teaches the secondary battery according to claim 1, but does not teach a coating layer coated on surfaces of particles of the first negative active material and/or particles of the second negative active material.
Kim discloses a negative electrode active material comprising a graphite core on which an amorphous carbon coating layer and a nitrogen-doped fine carbon coating layer has an excellent output property and excellent electric conductivity, and can effectively suppress a side reaction with an electrolyte liquid ([0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have formed an amorphous carbon coating layer and a nitrogen-doped fine carbon coating layer on particles of the graphites of Lee as modified, as taught by Kim, in order to achieve an excellent output property and excellent electric conductivity and to effectively suppress a side reaction with an electrolyte liquid ([0013], Kim).

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
1) In response to the arguments with respect to “motivation” and “reasonable expectation of success”, it is respectfully noted that the previous and current office actions had/have already provided the motivation to combine the prior arts and the resultant combination would produce a predictable solution with a reasonable expectation of success. See the rejections for details.
2) In response to the arguments with regard to the ranges of COI1, COI2 and COI1/COI2, Applicant appears to attempt to demonstrate unexpected results of the said ranges.
However, it is the examiner’s position that Applicant does not persuasively demonstrate the criticalities of the ranges. Specifically,
Applicant mentions Examples 2-4, which show alleged excellent fast charging performance and cycle performance, as compared with Comparative Examples 1-4. Take the claimed 4.3 ≤ COI1 ≤ 5.5 as an example, the data point 7.2 of COI1 for Comparative Example 2 is too far from the data point 5.5 of COI1 for Example 4. Thus, even though the difference (1830 vs. 760) of cycle performance appears to be significant, it cannot be said that the 5.5 is a critical point. The results are expected, rather than unexpected, because the data point 7.2 is relatively significantly high than 5.5.
3) In response to why one skilled in the art would have been motivated to combine Lee, Sato, Sotowa, and Kim, it is respectfully submitted that the Office action(s) had/have provided the reasons/motivations. Please see the rejections for details.
In response to Applicant’s argument that “The modified Lee is actually very close to Comparative Example 2, thus is expected to exhibit a significantly deteriorated result of battery cycle performance", it is unclear what the Applicant’s basis is to conclude with “very close to” and as a result, the argument could not be addressed at this time.
In response to the argument associated with “… none of the cited references give a hint on how to achieve the combination of fast charging performance and cycle performance and high energy density …”, it is iterated again that the motivations have been explicitly provided in the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727